

114 S2728 IS: Alaska Native Access Card Act
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2728IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo facilitate the import of marine mammal products into the United States by Alaska Natives.
	
 1.Short titleThis Act may be cited as the Alaska Native Access Card Act.
		2.Definition of Alaska Native
 (a)DefinitionSection 3 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1362) is amended— (1)by redesignating paragraphs (1) through (29) as paragraphs (7), (5), (8), (11), (12), (14), (15), (17), (19), (20), (21), (24), (26), (29), (30), (9), (4), (10), (25), (22), (23), (3), (2), (27), (28), (18), (16), (13), and (6), respectively;
 (2)in paragraph (2) (as so redesignated), by striking Indians, Aleuts, or Eskimos and inserting Alaska Natives; (3)in subparagraph (B) of paragraph (24) (as so redesignated), by striking in section and inserting In section; and
 (4)by inserting before paragraph (2) (as so redesignated) the following:  (1)Alaska Native (A)In generalThe term Alaska Native has the meaning given the term Native in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (B)InclusionThe term Alaska Native includes any Tsimishian Indian, regardless of whether the Tsimishian Indian is enrolled in the Metlakatla Indian Community..
				(b)Conforming amendments
 (1)Section 101 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371) is amended— (A)in subsections (a) and (b), by striking Indian, Aleut, or Eskimo each place it appears and inserting Alaska Native;
 (B)in subsection (a)(5)(D)(iv), by striking clauses and inserting clause; and (C)in subsection (b)—
 (i)in paragraph (2), by striking native each place it appears and inserting Alaska Native; and (ii)in the undesignated matter following paragraph (3), in the first sentence, by striking Indians, Aleuts, or Eskimos and inserting Alaska Natives.
 (2)Section 109 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1379) is amended— (A)in subsection (b)(3)(B)(i), by striking section 3(14)(B) and inserting section 3(29)(B);
 (B)in paragraphs (1) and (2) of subsection (d), by striking section 3(14)(B) each place it appears and inserting section 3(29)(B); and (C)in subsection (e)(2)(B), by striking Alaskan Natives and inserting Alaska Natives.
 (3)Section 202(a)(7) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1402(a)(7)) is amended by striking Indians, Eskimos, and Aleuts and inserting Alaska Natives.
 (4)Section 408(g)(2) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f–1(g)(2)) is amended by striking section 3(12)(A) and inserting section 3(24)(A).
 (5)Section 508(a)(1) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1423g(a)(1)) is amended by striking Alaskan natives and inserting Alaska Natives.
 3.Alaska Native access cardsSection 101(a)(6) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(6)) is amended— (1)in subparagraph (A)—
 (A)in clause (ii), by striking or after the semicolon; (B)in clause (iii), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (iv)is imported into the United States for noncommercial purposes by an Alaska Native presenting an Alaska Native Access Card issued under subparagraph (C).; and
 (2)by adding at the end the following:  (C)Establishment of Alaska Native access cards (i)In generalNot later than 90 days after the date of enactment of the Alaska Native Access Card Act, the Secretary shall develop and implement a process for issuing an access card, to be known as an Alaska Native Access Card (referred to in this subparagraph as an access card) to any Alaska Native who applies for an access card.
 (ii)AuthorizationAn access card issued under this subparagraph shall authorize the import by Alaska Natives of marine mammal products.
 (iii)DeadlineNot later than 30 days after receipt of an application under clause (i), the Secretary shall issue the access card to the applicant..